                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                   Southern Division


DUDLEY ALVARO THOMPSON,                          *

       Plaintiff,                                *
v.                                                           Case No.: GJH-18-822
                                                 *
WASHINGTON METROPOLITAN
AREA TRANSIT AUTHORITY,                          *

       Defendant.                                *

*      *       *      *       *       *      *       *       *       *      *       *       *

                                  MEMORANDUM OPINION

       Pro se Plaintiff Dudley Alvaro Thompson brought this action against Defendant

Washington Metropolitan Area Transit Authority (“WMATA”) for injuries he suffered after a

fall on a Metro bus. ECF No. 1. Pending before the Court is Defendant’s Motion for Sanctions.

ECF No. 20. No hearing is necessary. See Loc. R. 105.6 (D. Md. 2016). For the following

reasons, Defendant’s Motion for Sanctions is granted, and this case is dismissed without

prejudice.

I.     BACKGROUND

       Plaintiff initiated this personal injury lawsuit on February 20, 2018 in the Circuit Court

for Montgomery County, Maryland; the suit was subsequently removed to this Court on March

20, 2018. ECF No. 1. On July 17, 2018, the Court issued a Scheduling Order, instructing the

parties to complete discovery (including depositions and interrogatories) by November 17, 2018.

ECF No. 13. On September 19, 2018, Defendant filed a Motion to Compel Plaintiff’s Initial

Disclosures, Plaintiff’s Responses to Defendant’s First Interrogatories and Requests for

Production of Documents, and Plaintiff’s Deposition. ECF No. 15. Plaintiff did not file a

                                                 1
response to Defendant’s Motion, and on January 15, 2019, the Court concluded “that Plaintiff

ha[d] not properly cooperated with discovery requests, in violation of the Federal Rules of Civil

Procedure,” and it granted Defendant’s Motion to Compel. ECF No. 19. The Court ordered

Plaintiff to provide initial disclosures and serve responses to Defendant’s interrogatories and

requests for production within fourteen days of the date of the Order and to appear for a

deposition within forty-five days of the date of the Order. Id.

       On March 11, 2019, Defendant filed a Motion for Sanctions. ECF No. 20. In the Motion,

Defendant asserts that Plaintiff has failed to comply with the Court’s January 15, 2019 Order

requiring him to provide initial disclosures, answers to interrogatories, and responses to requests

for production of documents. Id. ¶ 3. It requests that the Court sanction Plaintiff, but it does not

request a specific sanction. Id. Plaintiff has not filed a response.

II.    DISCUSSION

       Under Federal Rule of Civil Procedure 37(b), a court may issue sanctions against a party

who “fails to obey an order to provide or permit discovery.” These sanctions include “dismissing

the action or proceeding in whole or in part.” Fed. R. Civ. P. 37(b)(2)(A)(v). Similarly, Rule

37(d) permits a court to order dismissal if “a party, after being properly served with

interrogatories under Rule 33 or a request for inspection under Rule 34, fails to serve its answers,

objections, or written response.” Fed. R. Civ. P. 37(d)(1)(A)(ii), (d)(3). Before ordering

dismissal, the court “must determine (1) whether the non-complying party acted in bad faith, (2)

the amount of prejudice that noncompliance caused the adversary, (3) the need for deterrence of

the particular sort of non-compliance, and (4) whether less drastic sanctions would have been

effective.” Anderson v. Found. for Advancement, Educ. and Emp’t of Am. Indians, 155 F.3d 500,

504 (4th Cir. 1998).



                                                   2
       The Court is sensitive to the challenges and frustrations posed by Plaintiff’s pro se status,

but “Plaintiff’s pro se status does not excuse participation in discovery or compliance with the

requirements of the Federal Rules.” Loney v. RMB of North Carolina, Inc., Case No. 13–228,

2014 WL 2716072, at *2 (E.D.N.C. June 16, 2014). First, Plaintiff’s noncompliance with both

the Scheduling Order and the Order compelling production of discovery materials amounts to

bad faith. See Woodbury v. Victory Van Lines, Case No. TDC-16-2532, 2019 WL 2135649 (D.

Md. May 16, 2019) (“Bad faith can be established by noncompliance or haphazard compliance

… with discovery orders” (internal quotations omitted)). By neglecting to file a response to

either Defendant’s Motion to Compel or Defendant’s pending Motion for Sanctions, Plaintiff has

also failed to provide any reasonable, good faith explanation for his noncompliance with the

Court’s discovery orders. Second, Plaintiff’s noncompliance has caused substantial prejudice to

Defendant’s ability to assess Plaintiff’s claims and prepare a defense. See Lance v. Megabus

Northeast, LLC, Case No. PWG-16-3459, 2017 WL 3480800, at *3 (D. Md. Aug. 14, 2017)

(finding that defendant was prejudiced by plaintiff’s refusal to produce evidence at the heart of

his claim and concluding that plaintiff’s “failure to answer even a single interrogatory precludes

Defendant from preparing a defense”). Third, Plaintiff’s failure to provide any discovery has

“rendered virtually useless the entire discovery process,” see Rangarajan v. Johns Hopkins

Univ., 917 F.3d 218, 228 (4th Cir. 2019), and this sort of practice must be deterred, see Bailey-El

v. Hous. Auth. of Baltimore City, Case No. RDB-15-2063, 2019 WL 2869645, at *6 (D. Md. July

3, 2019). Finally, any lesser sanction would likely not be effective. Plaintiff’s failure to respond

to either of Defendant’s two most recent motions suggests that he has abandoned prosecution of

this case, and the Court has already given Plaintiff an opportunity to correct his noncompliance,

see ECF No. 19, to no avail. See Lance, 2017 WL 3480800, at *3 (concluding that lesser



                                                  3
sanctions would not prove effective where plaintiff had already previously failed to remedy

discovery deficiencies); Carter v. Prince George’s Cty., Md., 155 F.R.D. 128, 130 (D. Md. 1994)

(dismissing without prejudice where plaintiff was nonresponsive to the court and failed to attend

properly noticed depositions or supplement interrogatories and other discovery documents).

Thus, this case must be dismissed without prejudice.

III.   CONCLUSION

       For the foregoing reasons, Defendant’s Motion for Sanctions is granted. This action is

dismissed without prejudice. A separate Order shall issue.


Date: October   21, 2019                                     _____/s/_____________________
                                                             GEORGE J. HAZEL
                                                             United States District Judge




                                                4
